 In the Matter of TIIEBORDEN COMPANY,SOUTHERN DIVISION, EM-PLOYERandAMALGAMATEDMEAT CUTTERS&BUTCHER WORKMEN OFNORTH AMERICA,LOCAL UNIONNo. 103,AFL,PETITIONERCase No. 39-RC-203.-Decided October 3, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Charles Y.Latimer, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Borden Company processes and distributes milk and milkproducts throughout the United States.The present proceeding in-volves only its Houston, Texas, plant, which is under the supervisionof its Southern Division.During the first 6 months of 1950, theHouston plant purchased milk and supplies valued at approxfnately$4,000,000, of which about $120,000 represents supplies shipped to theplant from sources outside the State of Texas.All sales were madelocally.We find that the employer is engaged in commerce within themeaning of the Act.'Having recently reexamined Board policycovering the exercise of jurisdiction, we continue to believe that whena plant is owned and operated by a company which is a multistateenterprise, we should exercise our discretion in favor of taking juris-diction, even though management is entrusted to local officials andthe particular plant may sell its entire product within the State whereit is located 2Accordingly, we find that it will effectuate the policiesof the Act to assert jurisdiction over the Houston Plant of the BordenCompany.32.The Petitioner is a labor organization claiming to representemployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.1The Borden Company, Hutchinson Ice Cream Division,89 NLRB 227;The BordenCompany,09 NLRB 947;N.L. R. B. V. Schmidt Baking Co.,122 F. 2d 162 (C. A. 4).2Collins Baking Company,83 NLRB 599.2We regard N. L.R. B.v. Shawnee Milling Company,184 F.2d 57(C. A. 10),reliedon by the Employer,as distinguishable.91 NIRS No. 109.628 THE BORDEN COMPANY6294.The parties. agree that a unit of production and service em-ployees with certain exclusions is appropriate.They disagree, how-ever, as to checkers.The Petitioner would include them, whereasthe Employer contends that they are supervisors and should beexcluded.The checkers work at the dock directing the work of loaders, keep-ing records of the amount of merchandise loaded, handling com-plaints, and making necessary adjustments.They have the powereffectively to recommend the discipline or discharge of loaders whosework they direct.We find that the checkers are supervisors withinthe Act's definition and shall therefore exclude them from the unit.We find that all production and service employees at the Em-ployer'sHouston, Texas, plant, excluding all clerical employees(sales truck, office, and main office), engineers, maintenance em-ployees, truck drivers, laboratory employees, guards, checkers, andall other supervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]